Citation Nr: 1429379	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 9, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the rating decision, the RO granted service connection for PTSD and assigned an initial 100 percent rating, effective September 9, 2009, the date of the Veteran's reopened claim for service connection.  The Veteran disagreed with the effective date assigned.  


FINDINGS OF FACT

1.  By a March 1990 rating decision, the Roanoke RO denied the Veteran's claim of service connection for PTSD; the Veteran did not perfect his appeal of that rating decision.

2.  By a January 2004 rating decision, the Roanoke RO found that new and material evidence had not been received to reopen the claim for service connection for posttraumatic stress disorder; the Veteran did not file a notice of disagreement with that rating decision.

3.  The Veteran's claim to reopen the previously denied issue of entitlement to service connection for PTSD was not received until September 9, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran initially filed a claim of service connection for PTSD in June 1989.  On the Veteran's clam, he listed a P.O. Box in Independence, Virginia as his address.  A March 1990 rating decision by the Roanoke, Virginia RO denied the claim.  Notice of the denial was sent by letter in April 1990 to the Veteran's P.O. Box.  

In April 1990 the Veteran submitted a VA Form 21-526, Application for Compensation or Pension, claiming service connection for PTSD.  On this form, he listed his address as the VAMC (VA Medical Center) in Hampton, Virginia, where he was then an inpatient.  The RO treated this as a notice of disagreement with the March 1990 rating decision.  The RO issued a statement of the case in June 1990.  This was mailed to the Veteran care of the Hampton VAMC.

After obtaining VAMC records of the Veteran, the RO issued a supplemental statement of the case in July 1990.  This was mailed to the Veteran's P.O. Box address (that he had listed on the June 1989 application).  The letter advised the Veteran that in order to complete his appeal, he needed to return a VA Form 1-9 within 30 days of the letter or 60 days of the original statement of the case.  

Neither the June 1990 statement of the case nor the July 1990 supplemental statement of the case was returned as undeliverable.

In June 2003, the Veteran filed a claim to reopen the PTSD issue with the Roanoke RO.  He listed his address as another P.O. Box in Independence, Virginia.  In a January 2004 rating decision, the Roanoke RO found that new and material evidence had not been received to reopen the previously denied claim.  The Veteran was sent notice of this decision in January 2004 to the P.O. Box he listed on the June 2003 application.

Following the issuance of the January 2004 letter, the claim file contains no communication from the Veteran until September 9, 2009, when his application to reopen the previously denied PTSD claim was received at the Winston-Salem RO.  

The Veteran underwent a VA psychiatric examination in September 2009.  In the October 2009 rating decision on appeal, the RO reopened the claim and granted service connection for PTSD effective from September 9, 2009, the date of the reopened claim.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

The Veteran and his representative essentially contend that the Veteran did not receive notice of the March 1990 rating decision that denied his original claim for service connection for PTSD.  The Veteran contends that at the time he was homeless and in and out of the Hampton VAMC.

There is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut this presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to VA to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong zip code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones, 12 Vet. App. at 98 (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumption of regularity where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery). 

This case involves an assertion of nonreceipt, standing alone.  According to the copy of the notice letter, VA properly sent notices to both the address that were then of record, and care of the VAMC where the Veteran indicated that he was an inpatient, and they were not returned as undeliverable.  The Veteran's assertion alone is insufficient to rebut the presumption of regularity in VA's mailing process.  New and material evidence was thus necessary to reopen the previously denied claim.

In the alternative, the Veteran seeks an earlier effective date claiming that the stressor information that supported his award of service connection for PTSD was known at the time of his 1989 claim.  Thus, he claims he should have been awarded service connection at the time of his initial claim.

The Board has considered his argument, but finds it lacks legal merit.  There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision; and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2002), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Although the Veteran claims that his stressor information, that is, his service as a medical corpsman in Vietnam, was available at the time of the 1990 denial, the contention does not amount to an allegation of CUE nor has a request for revision based on CUE in the 1990 rating decision been filed.  CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.   

The Veteran has never with any specificity alleged CUE with a past rating decision.  Rather, he merely notes he initially filed a claim in 1989, which was denied in 1990 with the RO finding there was insufficient stressor information to support the claim.  The Veteran, however, was asked by the RO to provide information about his contended in-service stressors and did not respond.  While the Veteran was receiving inpatient VAMC treatment for PTSD in April and May 1990, the RO determined at the time that additional information regarding his alleged stressors was lacking, and the Veteran did not provide the requested information.

To the extent the Veteran is claiming a breach of VA's duty to assist in not providing him with a VA psychiatric examination in 1989/1990, this in and of itself cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's arguments simply do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision even with a sympathetic reading of the record. 

The Veteran was notified of the March 1990 prior denial, and he did not perfect his appeal.  A January 2004 rating decision found that there was no new and material evidence to reopen the claim.  The Veteran did not appeal that rating decision.  No new and material evidence was submitted during the appellate time frame or at any time prior to September 9, 2009.  The Veteran claims information about his military stressors was available at the time of the 1990 denial, but the Board concludes this contention does not amount to an allegation of CUE.  

In sum, as the March 1990 and January 2004 rating decisions are final, and the date of claim to reopen the claim of service connection for PTSD was received on September 9, 2009, an effective date earlier than September 9, 2009 for the grant of service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to September 9, 2009 for the grant of service connection for PTSD is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


